This is an action to recover the reasonable value of services rendered by plaintiff to defendant's testatrix, as her companion, nurse and housekeeper, during the last five years of her life. In bar of plaintiff's recovery defendant relied chiefly on facts alleged in his answer as an estoppel.
From judgment on the verdict sustaining the contentions of plaintiff, defendant appealed to the Supreme Court.
The court being evenly divided in opinion as to the validity of defendant's assignments of error on his appeal from the judgment of the Superior Court, Brogden, J., not sitting, the judgment is affirmed, in accordance with the practice in this Court. This decision disposes of the appeal, without becoming a precedent. Parsons v. Board of Education, ante, 88, 156 S.E. 244; Gooch v. Western Union Telegraph Co., 196 N.C. 823,146 S.E. 803, and cases cited.
Affirmed.
BROGDEN, J., not sitting. *Page 804